As filed with the Securities and Exchange Commission on March 16, 2011 File Nos. 333-69326 and 811-10495 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 16 [ X ] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 18 [ X ] Fort Pitt Capital Funds (Exact Name of Registrant as Specified in Charter) 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Address of Principal Executive Offices) (Zip Code) (412) 921-1822 (Registrant’s Telephone Number, Including Area Code) Robert J. Dickson, 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Name and Address of Agent for Service) Copies to: John W. Lewis, Esq. Gregory A. Gross, Esq. Metz Lewis, LLC 11 Stanwix Street, 18th Floor Pittsburgh, PA 15222 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. This Post-Effective Amendment (“PEA”) No. 16 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.15 on FormN-1A filed February 28, 2011.This PEANo.16 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.15 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Pittsburgh and the State of Pennsylvania on March 14, 2011. Fort Pitt Capital Funds By: Robert J. Dickson* Robert J. Dickson President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 15 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Robert J. Dickson* Chairman, President and March 14, 2011 Robert J. Dickson Trustee /s/ Douglas W. Kreps Trustee March 14, 2011 Douglas W. Kreps Bradley J. Franc* Trustee March 14, 2011 Bradley J. Franc Donald F. Smith, Jr.* Trustee March 14, 2011 Donald F. Smith, Jr. Ronald V. Pellegrini* Trustee March 14, 2011 Ronald V. Pellegrini Charles A. Smith* Treasurer March 14, 2011 Charles A. Smith *By: /s/ Douglas W. Kreps Douglas W. Kreps, Attorney-In Fact as per Power of Attorney previously filed and incorporated herein by reference. INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
